Order entered July 23, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00815-CV

                             IN RE QUINCY BLAKELY, Relator

                 Original Proceeding from the 194th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. WX1890017

                                             ORDER
       Before the Court is relator’s July 18, 2018 petition for writ of mandamus. We request

that the real party in interest and respondent file their responses, if any, by August 6, 2018.


                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE